DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite identifying and determining locations of structure, which are both mental processes. This judicial exception is not integrated into a practical application because the additional elements fail to integrate the judicial exception into practical application as the additional elements are either extra-solution activities, determining/identifying steps, collecting data, generating data, and/or displaying data. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim reads on making observations about the collected data. The additional elements are recited with a degree of generality such that they do not amount to significantly more than the judicial exception. Claims 1-12 are directed to a method.

Regarding claim 1:
 The claim recites 
" receiving one or more 3D medical images of one or more anatomical objects of a patient" "updating the 2D map with patient information extracted from the one or more 3D medical images" and " determining correspondences between the one or more 3D medical images and points on a 2D map representing the one or more anatomical objects." These tasks are accomplished by performing mental steps in order to look at and compare multiple images. 
This judicial exception is not integrated into a practical application because 
“outputting the updated 2D map with the determined correspondences” does not add significantly more.
These additional elements fail to integrate the judicial exception into practical application. Displaying the image is an extra-solution activity that is the result of the determination/identification steps. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving an image, determining and updating an image are well-understood concepts. The determining tasks can be completed with or without these additional elements.  MPEP 2106 further states that collecting data, generating data and displaying the result does not amount to significantly more nor a practical application.

Regarding claims 2-12:
Claim 2, “determining correspondences” is a mental process that reads on an abstract idea. 
Claim 3 “determining correspondences” is a mental process that reads on an abstract idea. 
Claim 4, “receiving user input selecting one of the points on the 2D map” can be a mental process in which the user decides which point to look at and reads on an abstract idea. “displaying one or more of the 2D slices of the one or more 3D medical images”, does not add significantly more than the judicial exception. 

Claim 5, “determining correspondences” is a mental process that reads on an abstract idea. 

Regarding claim 17:
 The claim recites 
" receiving one or more 3D medical images of one or more anatomical objects of a patient" "updating the 2D map with patient information extracted from the one or more 3D medical images" and " determining correspondences between the one or more 3D medical images and points on a 2D map representing the one or more anatomical objects." These tasks are accomplished by performing mental steps in order to look at and compare multiple images. 
This judicial exception is not integrated into a practical application because 
“outputting the updated 2D map with the determined correspondences” does not add significantly more.
These additional elements fail to integrate the judicial exception into practical application. Displaying the image is an extra-solution activity that is the result of the determination/identification steps. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because receiving an image, determining and updating an image are well-understood concepts. The determining tasks can be completed with or without these additional elements.  MPEP 2106 further states that collecting data, generating data and displaying the result does not amount to significantly more nor a practical application.

Claim Objections
Claims 1-12 are objected to because of the following informalities: 
Claims must define acronyms at their first occurrence.
In claim 1, “3D” and “2D”,  must be defined.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention


Claims 1, 9, 13, 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1, 13, 17 recite the limitation “points on a 2D map.” It is unclear where the 2D map is being received from. 
Claims 1, 13, 17 recites the limitation " with patient information extracted ".  There is insufficient antecedent basis for this limitation in the claim. 
Claim 9 recites the limitation “in an unfolded state” in line 3. It is unclear what is meant by the term “unfolded state.” The examiner has interpreted this term as a 2D image of a rotator cuff.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 9, 13-15,17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chaoui (US-20220039868-A1).
With respect to claims 1, 13 and 17, Chaoui teaches receiving one or more 3D medical images of one or more anatomical objects of a patient (see figure 23A, item 800), determining the correspondence between a 2D slice and the 3D image by comparing the landmarks to the locations on the 3D image (paragraph 163-164), updating the shape representative (2D model ) with patient information extracted from the one or more 3D medical images by aligning the structure (see figure 23A, item 812), and outputting the updated 2D image (2D map) with the determined correspondences (see figure 23A, item 812). 
Regarding claims 2, 14, Chaoui teaches determining a correspondences between 2D slices (figure 18B shows the 2D slices) of the one or more 3D medical images and the points on the 2D image (2D map) (paragraph 162-164).
Regarding claims 3, 15, Chaoui teaches determining correspondences between locations in the one or more 3D medical images and the points on the 2D image data  (2D map) (paragraph 135 and 163).
With respect to claim 9, Chaoui teaches anatomical objects associated with a rotator cuff of the patient and the 2D map represents one or more muscles of the rotator cuff in an unfolded state (see figure 42 item 1340). In paragraph 331, Chaoui teaches that item 1340 can include a 2D image of a rotator cuff.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 4,5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chaoui (US-20220039868-A1) and Moeller (US-20140152649-A1).

Regarding claims 4, Chaoui teaches receiving user input (paragraph 269)
Chaoui does not teach selecting one of the points on the 2D map and in response to receiving the user input perform various operations and displaying one or more of the 2D slices of the one or more 3D medical images that correspond to the selected point based on the determined correspondences.

Moeller teaches from within a similar field of endeavor selecting one of the points on the 2D map and in response to receiving the user input perform various operations (paragraph 15)
And displaying one or more of the 2D slices of the one or more 3D medical images that correspond to the selected point based on the determined correspondences (paragraph 46-47)
It would have been obvious to modify Chaoui to use the user input to select one of the points on a 2D map and in response to receiving the user input, perform various operations and display one or more of the 2D slices of the one or more 3D medical images that correspond to the selected point based on the determined correspondences as taught by Moeller. One would be motivated to do so in order to have the focus on the region of interest, the 2D slice, instead of the entire 3D image. One would expect as a result to be able to adjust or crop just the region of interest (Moeller Paragraph 14). Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 5, Chaoui teaches determining the correspondence between a 2D slice and the 3D image by comparing the landmarks to the locations on the 3D image (paragraph 163-164) and means for receiving user input (paragraph 269).
Chaoui does not teach determining the correspondences between the one or more 3D medical images and the points on the 2D map based on user input.
Moeller teaches from within a similar field of endeavor determining the correspondences between the one or more 3D medical images and the points on the 2D image (2D map) based on user input (paragraph 46-47).
It would have been obvious to modify Chaoui to determine the correspondences between the one or more 3D medical images and the points on the 2D map based on user input as taught by Moeller. One would be motivated to do so in order to pinpoint the correspondence between the two images and segment the region of interest. One would expect as a result to have the segmented region of interest that corresponds to both the 2D map and the 3D image. Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 16, Chaoui teaches means for receiving user input (paragraph 269).
Chaoui does not teach selecting one of the points on the 2D map and means for displaying one or more of the 2D slices of the one or more 3D medical images that correspond to the selected point based on the determined correspondences in response to receiving the user input.
Moeller teaches from within a similar field of endeavor selecting one of the points on 2D image (2D map)  (paragraph 15) and means for displaying one or more of the 2D slices of the one or more 3D medical images that correspond to the selected point based on the determined correspondences in response to receiving the user input (paragraph 46-47).
It would have been obvious to modify Chaoui to use the user input to select one of the points on a 2D map and displaying one or more of the 2D slices of the one or more 3D medical images that correspond to the selected point based on the determined correspondences in response to receiving the user input as taught by Moeller. One would be motivated to do so in order to focus on the region of interest instead of the entire 3D image. One would expect as a result to be able to zoom into an area of interest such as an abnormality (Moeller Paragraph 46). Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Claims 6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chaoui (US-20220039868-A1) and Groth (US-20210004960-A1).

With respect to claims 6, 18, Chaoui teaches identifying landmarks (121, 160) and a machine learning system that can create a surgical plan. However Chaoui does not teach a machine learning method that can identify landmarks on the 3D medical images and associate the landmarks to points on the 2D image.
Groth teaches from within a similar field of endeavor using a machine learning method to identify landmarks on the 3D medical images and associate the landmarks to points on the output (2D image) (paragraph 50).
It would have been obvious to modify Chaoui to add in a machine learning method that can identify landmarks on the 3D medical images and associate the landmarks to points on the output image as taught by Groth. One would be motivated to do so in order to identify the locations of each muscle of interest (Chaoui paragraph 121). This would result in improved vascular visualization and provide information for the exact treatment needed. 
Examiner notes that such a modification involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143)

Claims 7,8,19,20 are rejected under 35 U.S.C. 103 as being unpatentable over Chaoui (US-20220039868-A1), Groth (US-20210004960-A1) and Lay (US-20160328855-A1).

With respect to claims 7,8,19,20,  Chaoui teaches identifying points by comparing them to an atlas. 
Chaoui does not teach creating an atlas of the one or more anatomical objects, annotating the atlas with anatomical features that correspond to anatomical feature in the 2D map, segmenting one or more anatomical structures from the one or more 3D medical images and from the annotated atlas, and registering the annotated atlas with the one or more 3D medical images
Groth teaches from within a similar field of endeavor creating a schematic representation (atlas) of the anatomical object and annotating the schematic representation. In addition, Groth teaches annotating the output image (2D image) in correspondence with the annotations done on the schematic representation (paragraph 4 and 38). 
Lay teaches from within a similar field of endeavor, registering an annotated atlas to a 3D medical image (paragraph 6)
	With respect to claims 8, 20, Groth teaches segmenting one or more anatomical structures from the 3D medical image and schematic representation (atlas). 
It would have been obvious to modify Chaoui to create an atlas of the anatomical object, annotate the atlas, segment the atlas and register an annotated atlas to a 3D medical image as taught by Groth and Lay. One would be motivated to do so because an atlas is easy to interpret and annotate (Groth Paragraph 6). As a result this will provide improved vascular visualization (Lay paragraph 4). 
Examiner notes that such a modification involves combining prior art elements according to known techniques to yield predictable results (MPEP 2143)


	 
Claims 10, 11 are rejected under 35 U.S.C. 103  as being unpatentable over Chaoui (US-20220039868-A1) and Kim (US-20210012884-A1).

With respect to claim 10, Chaoui teaches, using machine learning to classify muscle quality of the muscles in the rotator cuff using Goutallier classification system (Paragraph 237)
Chaoui does not teach representing the one or more muscles in the 2D map based on the automatically determined muscle quality.
Kim teaches from within a similar field of endeavor, representing the tear in the muscle in the 2D image based on the muscle quality (size of tear on the muscle)  (see figure 13).
It would have been obvious to modify Chaoui to have an artificial intelligence learning network that can represent the tear in the muscle in the 2D image based on the muscle quality as taught by Kim. One would be motivated to do so in order to use this information to determine a recommended treatment (Chaoui paragraph 237). One would expect as a result to have a personalized treatment plan based on the quality of the muscle. 
Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

With respect to claim 11, 
Chaoui teaches determining a location and a size of a tear in a muscle of the rotator cuff from the one or more 3D medical images using a trained machine learning based network (paragraph 237).
Chaoui does not teach representing the tear in the muscle in the 2D map based on the automatically determined location and size of the tear.  
	Kim teaches from within a similar field of endeavor, representing the tear in the muscle in the 2D image based on the location and size of tear (see figure 13).
It would have been obvious to modify Chaoui to represent the tear in the muscle in the 2D map based on the automatically determined location and size of the tear as taught by Kim. One would be motivated to do so in order to use this information to determine a recommended treatment (Chaoui paragraph 237). One would expect as a result to use the location and the size of the tear to have a personalized treatment recommendation. 
Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chaoui (US-20220039868-A1) and Benn (US-20110311116-A1).

With respect to claim 12:
Chaoui teaches labeling the model and the initial shape (Paragraph 137)
Chaoui does not specify using text labels.
Benn teaches from within a similar field of endeavor generating a text label and positioning on the image. “The processor 108 then automatically identifies the anatomical object in all image slices of the data set. At least one image slice is illustrated on the display 110 including text labels” (paragraph 41).
It would have been obvious to modify Chaoui to have text labels on the 2D image as taught by Benn. One would be motivated to do so in order to use this information to educate medical practitioners (Benn paragraph 12). One would expect as a result to use this information to assist in diagnosis of diseases. 
Examiner notes that such a modification involves simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IKRA F CHAUDHRY whose telephone number is (571)272-5696. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IKRA F CHAUDHRY/Examiner, Art Unit 3793                                  

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793